Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,969,748 to Goslin in view of US 2017/0291600 A1 to Styles et al. and US 2019/0369391 A1 to Cordesses et al.
Re claim 1, Goslin discloses a gaming system of a vehicle (Title and abstract, the disclosure relates to systems and methods for using a vehicle as a motion base for a simulation experience, wherein the simulation experience may be provided by operating a display, speaker, air conditioner, and more inside the vehicle. Refer also to Fig. 1, which diagrams the system 10 which comprises a processor 11, sensor 12, simulation device 13, storage 14, and bus 15. 4:43-52 describes that some or all of the components of the system 10 may be installed in a vehicle, coupled with a vehicle, worn by a person in the vehicle, or otherwise coupled with a device worn by a person in the vehicle.) comprising:
a game application embodying an interactive game and stored in memory (6:17-26 describes that electronic storage 14 stores software that enables system 10 to function in accordance with the disclosure including for simulation purposes. 6:27-50 describes that processor 11 may be configured to execute simulation experience component 20 which selects a simulation experience. 9:63-65 describes that simulation information may be programmed into simulation component 21, updated and obtained by simulation component 21 from electronic storage 14 or from a remote location. 16:3-17 describes that processor 11 may be configured to execute any of program components 20, 21, 22, 23 24 and/or 25.) 
a sensor of a vehicle configured to determine a present condition while the vehicle is moving (4:52-5:9 describes that “Sensor 12 may be configured to generate output signals conveying ride information. Ride information may characterize one or more aspects of a ride. The aspects of the ride may include […] operation of the vehicle, user interaction or reaction within the vehicle […] Sensor 12 may include one or more of image sensors, temperature sensors, vehicle speed sensors, wheel speed sensors, motion sensors, accelerometers, tilt sensors, inclination sensors, angular rate sensors, gyroscopes, navigation sensors, geolocation sensors, magnetometers, radar detectors, radar sensors, proximity sensors, distance sensors, vibration sensors, light detection sensors, vehicle sensors, engine control module sensors, and/or other sensors. In some implementations, sensor 12 may be installed in a vehicle and/or be otherwise coupled to a vehicle. In some implementations, sensor 12 may be worn by a person in a vehicle. In some implementations, sensor 12 may be installed in or otherwise coupled to simulation device 13.”)
a gaming module of the vehicle, the gaming module configured to, while the vehicle is moving: execute the game application (16:56-67 describes that a method 200 for using a vehicle as a motion base for a simulated experience may be executed by one or more processing devices such as a digital processor, central processing unit, graphics processing unit, or the like. 10:3-24 describes that a simulation may be responsive to sensed stimuli such as the real world vehicle accelerating or braking or a detected high volume or intensity of physical activity inside the vehicle, or the real world location of the vehicle. 10:25-53 describes that ride information includes motion information by a person riding in a vehicle over a duration of time aned over a distance, including moving forward, backwards, right, left, up, down, turning left, etc. Fig. 1 diagrams that the processor 11 of system 10 comprises a simulation experience component 20, which 6:36-67 describes is a computer program component for execution by processor 11 to provide a simulated experience to one or more riders in a vehicle.)
display a virtual environment of the interactive game via one or more displays in the vehicle (5:10-53 describes that, “Simulation device 13 may be configured to provide a simulation experience. Simulation device 13 may provide a simulation experience visually, audibly, haptically, and/or in other ways. Simulation device 13 may include one or more of a display, a speaker, a light source, an air conditioner, a heater, a temperature controller and/or other simulation devices.
A display may provide a simulation experience through visual information presented on the display. Visual information may include information that may be observed visually. Visual information may include one or more of an image, a video, and/or other visual information. A display may include one or more of a head-mounted display, an optical head-mounted display, a see-through display, an optical see-through display, a video see-through display, a visor, eyeglasses, sunglasses, a computer, a laptop, a smartphone, a tablet, a mobile device, a projector, and/or other displays. In some implementations, a display may include motion, position, and/or orientation tracking component so that the visual information presented on the display changes as the position and/or orientation of the display changes. In some implementations, a display may be integrated with a vehicle. For example, a display may include one or more of a dashboard display, a global positioning system (GPS) navi-gation display, a front view camera display, a rear view camera display, a display of a vehicle entertainment system and/or other displays.
A display may be configured to display a simulation experience using augmented reality technology. For example, a display may visually provide the simulation experience by displaying an overlay image over one or more of an image, a video, and/or other visual information so that one or more parts of a real-world  objects  appears to be augmented by one or more parts of a virtual-world objects. In some implementations, a display may use augmented reality technology to display a simulation experience by using systems and methods described in U.S. patent application Ser. No. 14/966,754,”)
output sound of the interactive game via one or more speakers in the vehicle (see ‘speaker’ in 1:46, 3:8, 4:40, 5:14, 5:54-65 which states that, “A speaker may provide a simulation experience through audio information generated by the speaker. […] Audio information may include one or more of sound, vibration and/or other audio information. A speaker may include one or more of a headphone, an earphone, a headset, an earset, and/or other speakers. In some implementations, a speaker may include a speaker associated with a display. For example, a speaker may include a speaker of a mobile device. In some implementations, a speaker may be integrated with a vehicle. For example, a speaker may include a sound system of a vehicle.”)
control action within the virtual environment of the interactive game based on user input received via one or more input devices of the vehicle (8:18-35 describes that, “A touch entry device may include a device that allows a user to provide user inputs by touching a user interface of the touch entry device. A touch entry device may include a separate device or a part of another device. For example, a touch entry device may include a touch screen coupled to processor 11. As another example, a touch entry device may include a mobile device coupled to processor 11. A user may provide one or more user inputs by touching one or more portions of the touch entry device corresponding to one or more information. […] An imaging device may include a device that allows a user to provide user inputs by using an image sensor of the imaging device.”, 9:5-25 describes that, “A simulation experience may be selected based on a user selection. A user selection may include a selection of a simulation experience based on one or more user inputs received through one or more input devices. By way of non-limiting example, an input device may include a key entry device, a touch entry device, an imaging device, a sound device, and/or other input devices, as described above. In some implementations, a user may select a simulation experience by using a key entry device to type one or more of characters, numbers, and/or other symbols corresponding to the simulation experience. In some implementations, a user may select a simulation experience by using a touch entry device to touch one or more portions of the touch entry device corresponding to the simulation experience.”
In some implementations, a user may select a simulation experience by using an imaging device by directing the field of view of the imaging device to objects that include information relating to the simulation experience. For example, a user may direct the field of view of the imaging device to an augmented reality marker containing information relating to the simulated experience.”
and 11:3-18 describes that, “information may include one or more user inputs received through one or more input devices. An input device may include a key entry device, a touch entry device, a sound device, and/or other input devices. For example, one or more persons in the vehicle may change a simulated experience by providing activity information through the use of one or more user input devices. One or more persons in the vehicle may be able to provide the same or different types of activity information. For example, one person may be able to provide activity information corresponding to a virtual weapons control of a virtual spaceship while another person may be able to provide activity information corresponding to a virtual navigation control of the virtual spaceship. Processor 11 may obtain activity information from output signals generated by one or more user input devices.”
and adjust one or more characteristics of the virtual environment of the interactive game based on the present condition (Refer to 12:59-14:67 which contemplate a variety of virtual game environments adjusted based on sensor derived present condition, such as  but not limited to a change in position of a virtual vehicle relative to other virtual vehicles being depicted based on a change in speed of a real world vehicle, a display of virtual objects being thrown around if high activity is detected within the real world vehicle, a visual simulation of a virtual rainstorm when the real world vehicle is in a rainstorm, and a visual simulation of a virtual Death Star being captured and pulled by a tractor beam if the real world vehicle makes a U turn.”) and
move an avatar through the virtual environment of the interactive game based on a velocity of the vehicle (13:9-20 describes that ‘a simulation experience may relate to a virtual spaceship being followed by virtual enemy spaceships. When acceleration of the vehicle is identified, visual simulation may display the virtual enemy spaceships falling behind the virtual spaceship.’) 
wherein the sensor includes a global positioning system (GPS) module of the vehicle configured to determine a present location of the vehicle (7:39-60 describes that the simulation of the invention is responsive to detected locations of a vehicle as it traverses real world environments, stating that, “simulation experience component 22 may select a simulated experience based on a location along a trip. A location along a trip may refer to a location along one or more parts of a trip.” (Emphasis added))
8:60-9:5 describes that, “A navigation device may refer to a device that keeps track of a location of a vehicle on a trip. For example, a navigation device may include a navigation/GPS system of a vehicle and/or a navigation/GPS system coupled to processor 11.[…] Simulation experience component 20 may obtain from one or more navigation devices […] a location along a trip” (Emphasis added))
a weather module configured to obtain weather data indicative of weather conditions at the vehicle (Fig. 1, Goslin system 10 comprises Ride Information Component 22, wherein 1:37-40 describes that occurrences of simulation events are identified based on obtained ride information and used to generate corresponding simulation stimuli for the user, and wherein as defined in 2:36-40, ride information may include environment information that characterizes a condition of an environment around the vehicle. 11:34-40 further describes that, "ride information may include environment information. Environment information may characterize a condition of an environment around a vehicle at a time, over a duration of time [...] Environment information may include one or more of information regarding a condition of an environment around a vehicle, including one or more of [...] weather" (emphasis added) This defines at least the ride information component 22 as the claimed weather module.) based on the present location of the vehicle (11:48-52, ‘processor 11 may obtain environment information by determining a location of a vehicle from output signals generated by sensor 12 and obtaining environment information at the location from a communication device.’, wherein as noted in 11:34-44, this environment information can include ‘weather’.)
a heating ventilation and air conditioning (HVAC) system configured to control heating and cooling of a passenger cabin of the vehicle, wherein the gaming module is further configured to: adjust a speed of a blower of the HVAC system based on the weather data; and adjust one or more characteristics of the virtual environment of the interactive game based on the weather data. (6:8-14 describes that, “An air conditioner, a heater and temperature controller may provide a simulation experience through one or more of air flow and/or change in temperature. An air conditioner may include an air conditioner of a vehicle, an air condi-tioner inside a vehicle and/or other air conditioners. A heater may include a heater of a vehicle, a heater inside a vehicle, and/or other heaters.” 11:38-42 describes additional environment information usable to affect the simulation. 13:60-14:9 describes that when, “In Fig. 6B, the vehicle is in a rainstorm […] the simulation experience may include operating one or more of an air conditioner […] to provide air flow and/or temperature changes relating to the virtual rainstorm.”)
Although Goslin teaches the same inventive concept substantially as claimed, including obtaining environment information based on the present location of a vehicle that characterizes the condition of an environment around the car including weather, and adjusting a speed of a blower of an HVAC system responsive to a known weather condition external to and near the vehicle (a rainstorm), and although Goslin teaches receiving GPS and weather data, Goslin does not go into detail as to whether weather data indicative of weather conditions at the vehicle is including a wind speed at the present location of the vehicle, such that the speed of a blower of the HVAC system and virtual environment of the interactive game are adjusted based on wind speed data. Also, although Goslin teaches animating an avatar to move through a virtual environment based on the detected speed of the vehicle, Goslin does not specifically contemplate whether the speed of the avatar is geared to the real-world speed of the vehicle by a scalar value greater than or equal to 1.
Styles is an analogous prior art reference that, like Goslin, comprises providing weather data to a computerized and GPS-enabled automobile. Styles teaches in at least [0036] that it was known in the art for such weather data provided to a vehicle to be, “collected from a location closest to the current position of the vehicles 12 […] based on the current vehicle position which may be obtained from the GPS Satellites 60, the remote servers 16 may relay weather data corresponding to the closest location to the vehicles 12 from which weather data has been obtained. In this way, an estimate of the current weather conditions may be provided to the vehicles 12 based on received weather data and the current position of the vehicles 12 as obtained from one or more GPS devices included in vehicles 12” (emphasis added) and more specifically, Styles describes in [0171] that this vehicle-localized weather data can include wind speed, wherein, “Wind speed may represent the velocity (e.g., speed and direction) of wind relative to the vehicle if the vehicle were stationary. In other examples, the wind speed may represent the velocity of wind relative to the vehicle as the vehicle is moving. Wind speed may be estimated based on the wirelessly received weather data”. (emphasis added)
Cordesses is an analogous prior art reference that also provides video game graphics for player-occupants of a real-world vehicle that are responsive to telematics and sensor data of the vehicle. Cordesses teaches in [0052] that an object animated as moving in a virtual game environment may be depicted as having the same speed as that detected of the real-world vehicle – ‘Speed of car=always speed of entity’ wherein as described in [0046], the ‘Movement of graphic entities may follow trajectories that are derived based on sensory information obtained from the in-vehicle computer network 200.’
It would have been obvious to one having ordinary skill in the art at the time of the invention that the weather data used in Goslin to provide a game that simulates a rainstorm within the vehicle based on a rainstorm known to exist external to the vehicle could have been determined based on the present location of the vehicle combined with weather data that includes wind data as taught by Styles without causing any unexpected results. Using the known technologies of digital weather reporting and GPS already existing in the vehicle of Goslin would have been the most predictable way of obtaining the exemplary weather data that Goslin admits his system is capable of using. 
It would have been further obvious to one having ordinary skill in the art at the time of the invention that the avatar Goslin depicts as moving through a virtual environment responsive to the detected speed of the real-world vehicle could be depicted as having the same speed as the real world vehicle (equivalent to the claimed scalar of 1) as taught by Cordesses without causing any unexpected results and for the predictable advantage of making the appearance of the game consistent with the real-world environment surrounding it so that operation of the game is not disorienting to the player(s).
Re claim 2, refer to Goslin 5:35, 8:65-67. Also, 7:39-60 of Goslin describes that the simulation of the invention is responsive to detected locations of a vehicle as it traverses real world environments, stating that, “simulation experience component 22 may select a simulated experience based on a location along a trip. A location along a trip may refer to a location along one or more parts of a trip.” (Emphasis added)
8:60-9:5 describes that, “A navigation device may refer to a device that keeps track of a location of a vehicle on a trip. For example, a navigation device may include a navigation/GPS system of a vehicle and/or a navigation/GPS system coupled to processor 11.[…] Simulation experience component 20 may obtain from one or more navigation devices […] a location along a trip” (Emphasis added))
Re claims 3-4, Although Goslin teaches the same inventive concept substantially as claimed including that an avatar is moved through a virtual environment of a game based on the detected speed of a real world vehicle, see 12:59-67 and 13:9-20 wherein an animated vehicle representative of a user with respect to other users is an avatar, Goslin does not specifically contemplate whether this is done based on a scalar value. It would have been an obvious matter of design choice to one having ordinary skill in the art that Goslin’s functionality that admittedly gears the velocity of an in-game vehicle on sensed velocity of a real world vehicle could have used a scalar value without causing any unexpected results because this represents a simple correlation between an input and output that would have been readily understood by one having ordinary skill in the art.
Re claims 5-6, see 10:21-24, 13:62-14:3 of Goslin describing rendering a virtual rainstorm when the real world vehicle is detected to be in a rainstorm. And as discussed in 11:34-45 of Goslin, ride information regarding a condition of an environment detected around a vehicle includes weather data. The teaching reference of Style additionally describes retrieving weather data from remote servers 16 that is relevant to a GPS-determined location of the vehicle, see [0036] of Styles.
Re claims 9-10, 14:46-50 of Goslin describes that, “Fig. 11 illustrates a bird’s eye view of a vehicle 111 swerving to the right and then swerving back to its original course (simulation event). In response, for example, visual simulation showing the virtual vehicle swerving to avoid a virtual asteroid (simulation event) is generated.”
Re claim 11, see Goslin 11:34-41 which describes that ride information that describes “a condition of an environment around a vehicle” and that is used to affect a simulation can include “temperature”.
	Re claim 15, see ‘augmented reality’ in 5:36-46, 9:25-35 of Goslin.
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goslin in view of Styles and Cordesses and further in view of US 2012/0231886 A1 to Gomez et al.
Re claim 8, Although Goslin 13:60-14:9 describes that when, “In Fig. 6B, the vehicle is in a rainstorm […] the simulation experience may include operating one or more of an air conditioner […] to provide air flow and/or temperature changes relating to the virtual rainstorm,” Goslin as combined with Styles and Cordesses does not go into detail as to whether the air flow changes represent an increased speed of the blower when the wind speed is greater than a predetermined speed. Gomez is an analogous prior art reference that, like Goslin, is concerned with providing animated gaming effects that are responsive to detected environmental conditions. Gomez teaches that it was known in such a system and method to change the appearance such as a state of an in-game object(s) based on air mass properties including an air velocity, see [0026]. Gomez also describes in [0043] that animations on the display can cause “game effects that mimic the properties of the air mass […] based on detected air velocity” and in [0060] and [0066[ that, “Examples of characteristics of an environmental condition […] input” can include “wind speed”. Finally, [0138] of Gomez describes that the, “game application that uses a wind control module (e.g., a wind control function, a wind control rule set, etc.) that generates a wind blast stimulus (“wind blast”) within the wagering game application and controls the wind blast using wind control factors (e.g., wind force factors […] programmatic factors that control the physical properties of the wind blast within the wagering game application. The wind control module can generate the wind blast within the game using pre-programmed wind control factors” and “balloon objects […] react easily to wind blasts according to game physics”. 
It would have been further obvious to one having ordinary skill in the art that the invention of Goslin in view of Styles and Cordesses, which admittedly can affect an interactive experience of a passenger of a car based on an external real-world rainstorm wherein weather data can include wind speed data determined at the vehicle’s location, could have used programmatic factors to gear the interactive wind speed output to real-world input as taught by Gomez, the predictable result being that as real-world wind speed increases, HVAC blower speed could increase as a factor, without causing any unexpected results. The motivation to do so would be to provide a realistic simulation environment for the player(s). 
Claims 12-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable Goslin in view of Styles, Cordesses, US 2015/0360139 A1 to Watry, and US 8,366,554 B1 to Yuan.
Re claim 21, Goslin discloses a gaming system of a vehicle (Title and abstract, the disclosure relates to systems and methods for using a vehicle as a motion base for a simulation experience, wherein the simulation experience may be provided by operating a display, speaker, air conditioner, and more inside the vehicle. Refer also to Fig. 1, which diagrams the system 10 which comprises a processor 11, sensor 12, simulation device 13, storage 14, and bus 15. 4:43-52 describes that some or all of the components of the system 10 may be installed in a vehicle, coupled with a vehicle, worn by a person in the vehicle, or otherwise coupled with a device worn by a person in the vehicle.) comprising:
a game application embodying an interactive game and stored in memory (6:17-26 describes that electronic storage 14 stores software that enables system 10 to function in accordance with the disclosure including for simulation purposes. 6:27-50 describes that processor 11 may be configured to execute simulation experience component 20 which selects a simulation experience. 9:63-65 describes that simulation information may be programmed into simulation component 21, updated and obtained by simulation component 21 from electronic storage 14 or from a remote location. 16:3-17 describes that processor 11 may be configured to execute any of program components 20, 21, 22, 23 24 and/or 25.) 
a first sensor of a vehicle configured to determine a present condition while the vehicle is moving (4:52-5:9 describes that “Sensor 12 may be configured to generate output signals conveying ride information. Ride information may characterize one or more aspects of a ride. The aspects of the ride may include […] operation of the vehicle, user interaction or reaction within the vehicle […] Sensor 12 may include one or more of image sensors, temperature sensors, vehicle speed sensors, wheel speed sensors, motion sensors, accelerometers, tilt sensors, inclination sensors, angular rate sensors, gyroscopes, navigation sensors, geolocation sensors, magnetometers, radar detectors, radar sensors, proximity sensors, distance sensors, vibration sensors, light detection sensors, vehicle sensors, engine control module sensors, and/or other sensors. In some implementations, sensor 12 may be installed in a vehicle and/or be otherwise coupled to a vehicle. In some implementations, sensor 12 may be worn by a person in a vehicle. In some implementations, sensor 12 may be installed in or otherwise coupled to simulation device 13.”)
a gaming module of the vehicle, the gaming module configured to, while the vehicle is moving: execute the game application (16:56-67 describes that a method 200 for using a vehicle as a motion base for a simulated experience may be executed by one or more processing devices such as a digital processor, central processing unit, graphics processing unit, or the like. 10:3-24 describes that a simulation may be responsive to sensed stimuli such as the real world vehicle accelerating or braking or a detected high volume or intensity of physical activity inside the vehicle, or the real world location of the vehicle. 10:25-53 describes that ride information includes motion information by a person riding in a vehicle over a duration of time aned over a distance, including moving forward, backwards, right, left, up, down, turning left, etc. Fig. 1 diagrams that the processor 11 of system 10 comprises a simulation experience component 20, which 6:36-67 describes is a computer program component for execution by processor 11 to provide a simulated experience to one or more riders in a vehicle.)
display a virtual environment of the interactive game via one or more displays in the vehicle (5:10-53 describes that, “Simulation device 13 may be configured to provide a simulation experience. Simulation device 13 may provide a simulation experience visually, audibly, haptically, and/or in other ways. Simulation device 13 may include one or more of a display, a speaker, a light source, an air conditioner, a heater, a temperature controller and/or other simulation devices.
A display may provide a simulation experience through visual information presented on the display. Visual information may include information that may be observed visually. Visual information may include one or more of an image, a video, and/or other visual information. A display may include one or more of a head-mounted display, an optical head-mounted display, a see-through display, an optical see-through display, a video see-through display, a visor, eyeglasses, sunglasses, a computer, a laptop, a smartphone, a tablet, a mobile device, a projector, and/or other displays. In some implementations, a display may include motion, position, and/or orientation tracking component so that the visual information presented on the display changes as the position and/or orientation of the display changes. In some implementations, a display may be integrated with a vehicle. For example, a display may include one or more of a dashboard display, a global positioning system (GPS) navi-gation display, a front view camera display, a rear view camera display, a display of a vehicle entertainment system and/or other displays.
A display may be configured to display a simulation experience using augmented reality technology. For example, a display may visually provide the simulation experience by displaying an overlay image over one or more of an image, a video, and/or other visual information so that one or more parts of a real-world  objects  appears to be augmented by one or more parts of a virtual-world objects. In some implementations, a display may use augmented reality technology to display a simulation experience by using systems and methods described in U.S. patent application Ser. No. 14/966,754,”)
output sound of the interactive game via one or more speakers in the vehicle (see ‘speaker’ in 1:46, 3:8, 4:40, 5:14, 5:54-65 which states that, “A speaker may provide a simulation experience through audio information generated by the speaker. […] Audio information may include one or more of sound, vibration and/or other audio information. A speaker may include one or more of a headphone, an earphone, a headset, an earset, and/or other speakers. In some implementations, a speaker may include a speaker associated with a display. For example, a speaker may include a speaker of a mobile device. In some implementations, a speaker may be integrated with a vehicle. For example, a speaker may include a sound system of a vehicle.”)
control action within the virtual environment of the interactive game based on user input received via one or more input devices of the vehicle (8:18-35 describes that, “A touch entry device may include a device that allows a user to provide user inputs by touching a user interface of the touch entry device. A touch entry device may include a separate device or a part of another device. For example, a touch entry device may include a touch screen coupled to processor 11. As another example, a touch entry device may include a mobile device coupled to processor 11. A user may provide one or more user inputs by touching one or more portions of the touch entry device corresponding to one or more information. […] An imaging device may include a device that allows a user to provide user inputs by using an image sensor of the imaging device.”, 9:5-25 describes that, “A simulation experience may be selected based on a user selection. A user selection may include a selection of a simulation experience based on one or more user inputs received through one or more input devices. By way of non-limiting example, an input device may include a key entry device, a touch entry device, an imaging device, a sound device, and/or other input devices, as described above. In some implementations, a user may select a simulation experience by using a key entry device to type one or more of characters, numbers, and/or other symbols corresponding to the simulation experience. In some implementations, a user may select a simulation experience by using a touch entry device to touch one or more portions of the touch entry device corresponding to the simulation experience.”
In some implementations, a user may select a simulation experience by using an imaging device by directing the field of view of the imaging device to objects that include information relating to the simulation experience. For example, a user may direct the field of view of the imaging device to an augmented reality marker containing information relating to the simulated experience.”
and 11:3-18 describes that, “information may include one or more user inputs received through one or more input devices. An input device may include a key entry device, a touch entry device, a sound device, and/or other input devices. For example, one or more persons in the vehicle may change a simulated experience by providing activity information through the use of one or more user input devices. One or more persons in the vehicle may be able to provide the same or different types of activity information. For example, one person may be able to provide activity information corresponding to a virtual weapons control of a virtual spaceship while another person may be able to provide activity information corresponding to a virtual navigation control of the virtual spaceship. Processor 11 may obtain activity information from output signals generated by one or more user input devices.”
and adjust one or more characteristics of the virtual environment of the interactive game based on the present condition (Refer to 12:59-14:67 which contemplate a variety of virtual game environments adjusted based on sensor derived present condition, such as  but not limited to a change in position of a virtual vehicle relative to other virtual vehicles being depicted based on a change in speed of a real world vehicle, a display of virtual objects being thrown around if high activity is detected within the real world vehicle, a visual simulation of a virtual rainstorm when the real world vehicle is in a rainstorm, and a visual simulation of a virtual Death Star being captured and pulled by a tractor beam if the real world vehicle makes a U turn.”)
wherein the first sensor includes a global positioning system (GPS) module of the vehicle configured to determine a present location of the vehicle (7:39-60 describes that the simulation of the invention is responsive to detected locations of a vehicle as it traverses real world environments, stating that, “simulation experience component 22 may select a simulated experience based on a location along a trip. A location along a trip may refer to a location along one or more parts of a trip.” (Emphasis added)
8:60-9:5 describes that, “A navigation device may refer to a device that keeps track of a location of a vehicle on a trip. For example, a navigation device may include a navigation/GPS system of a vehicle and/or a navigation/GPS system coupled to processor 11.[…] Simulation experience component 20 may obtain from one or more navigation devices […] a location along a trip” (Emphasis added))
a weather module configured to obtain weather data indicative of weather conditions at the vehicle (Fig. 1, Goslin system 10 comprises Ride Information Component 22, wherein 1:37-40 describes that occurrences of simulation events are identified based on obtained ride information and used to generate corresponding simulation stimuli for the user, and wherein as defined in 2:36-40, ride information may include environment information that characterizes a condition of an environment around the vehicle. 11:34-40 further describes that, "ride information may include environment information. Environment information may characterize a condition of an environment around a vehicle at a time, over a duration of time [...] Environment information may include one or more of information regarding a condition of an environment around a vehicle, including one or more of [...] weather" (emphasis added) This defines at least the ride information component 22 as the claimed weather module.) based on the present location of the vehicle (11:48-52, ‘processor 11 may obtain environment information by determining a location of a vehicle from output signals generated by sensor 12 and obtaining environment information at the location from a communication device.’, wherein as noted in 11:34-44, this environment information can include ‘weather’.)
a heating ventilation and air conditioning (HVAC) system configured to control heating and cooling of a passenger cabin of the vehicle, wherein the gaming module is further configured to: adjust a speed of a blower of the HVAC system based on the weather data; and adjust one or more characteristics of the virtual environment of the interactive game based on the weather data. (6:8-14 describes that, “An air conditioner, a heater and temperature controller may provide a simulation experience through one or more of air flow and/or change in temperature. An air conditioner may include an air conditioner of a vehicle, an air condi-tioner inside a vehicle and/or other air conditioners. A heater may include a heater of a vehicle, a heater inside a vehicle, and/or other heaters.” 11:38-42 describes additional environment information usable to affect the simulation. 13:60-14:9 describes that when, “In Fig. 6B, the vehicle is in a rainstorm […] the simulation experience may include operating one or more of an air conditioner […] to provide air flow and/or temperature changes relating to the virtual rainstorm.”)
a second sensor configured to measure an ambient temperature outside of the vehicle (11:34-44, ‘Environment information may include one or more of information regarding a condition of an environment around a vehicle, including one or more of […] weather, temperature […] Processor 11 may obtain environment information from output signals generated by sensor 12. […] sensor 12 may include one or more of […] a temperature sensor’)
Although Goslin teaches the same inventive concept substantially as claimed, including obtaining environment information that characterizes the condition of an environment around the vehicle based on the determined location of the vehicle, and adjusting a speed of a blower of an HVAC system responsive to a known weather condition external to and near the vehicle, and although Goslin teaches receiving GPS and weather data, Goslin does not go into detail as to whether weather data is including a wind speed at the present location of the vehicle, such that the speed of a blower of the HVAC system and virtual environment of the interactive game are adjusted based on wind speed data.
Styles is an analogous prior art reference that, like Goslin, comprises providing weather data to a computerized and GPS-enabled automobile. Styles teaches in at least [0036] that it was known in the art for such weather data provided to a vehicle to be, “collected from a location closest to the current position of the vehicles 12 […] based on the current vehicle position which may be obtained from the GPS Satellites 60, the remote servers 16 may relay weather data corresponding to the closest location to the vehicles 12 from which weather data has been obtained. In this way, an estimate of the current weather conditions may be provided to the vehicles 12 based on received weather data and the current position of the vehicles 12 as obtained from one or more GPS devices included in vehicles 12” (emphasis added) and more specifically, Styles describes in [0171] that this vehicle-localized weather data can include wind speed, wherein, “Wind speed may represent the velocity (e.g., speed and direction) of wind relative to the vehicle if the vehicle were stationary. In other examples, the wind speed may represent the velocity of wind relative to the vehicle as the vehicle is moving. Wind speed may be estimated based on the wirelessly received weather data”. (emphasis added)
And although Goslin teaches modifying the appearance of a game based on sensed real-world data outside a vehicle including ‘weather, temperature’, see also Figs. 6A, 6B, Goslin does not specifically contemplate wherein the gaming module is configured to cause one or more items to visibly melt in the virtual environment in response to a determination that the ambient temperature outside of the vehicle is greater than a predetermined temperature, and wherein the gaming module is configured to cause one or more items to visibly transition to a frozen state in the virtual environment in response to a determination that the ambient temperature outside of the vehicle is less than a predetermined temperature. 
Cordesses is an analogous system and method for providing 3D augmented reality gaming in a vehicle based on vehicle telematics (See Cordesses Fig. 2). Cordesses teaches in [0105] that it was known to provide augmented reality displayed graphics responsive to the illustrative scenario of, ‘the information from the temperature sensor indicates a temperature below freezing, generate content for display based on the sensor information […]’ Cordesses also describes in [0066] that ‘The combination of sensor information may be used to infer a condition that triggers behavior and/or appearance of graphic entities.’
Watry is an additional analogous prior art reference in the art of interactive gaming, specifically wherein a game state can be influenced by an external temperature sensor of the system. Watry teaches in [0023] that it was known to change a game scene to an ‘artic environment [sic]’ which is ‘unlocking the artic level’ in the game when a ‘communicator 70 with a temperature sensor’ ‘is put in a cold environment’ and conversely, ‘if the communicator 70 is put in the sun, the game 61’ displays ‘a tropical environment’. 
Yuan is an additional analogous prior art reference that depicts the freezing of water in a game. Yuan describes an example where ‘mud can interact with temperature to form ice at freezing temperatures or below’ wherein in-game characters and vehicles can be affected by the formation of ice and it can cause slipping by a character or a vehicle may break through the ice. 
It would have been obvious to one having ordinary skill in the art at the time of the invention that the weather data used in Goslin to provide a game that simulates a rainstorm within the vehicle based on a rainstorm known to exist external to the vehicle could have been determined based on the present location of the vehicle combined with weather data that includes wind data as taught by Styles without causing any unexpected results. Using the known technologies of digital weather reporting and GPS already existing in the vehicle of Goslin would have been the most predictable way of obtaining the exemplary weather data that Goslin admits his system is capable of.
It would have been further obvious to one having ordinary skill in the art at the time of the invention that the temperature and weather-responsive graphics of Goslin could have included a depiction of freezing or melting items in the virtual environment based on sensed temperatures relative to a predefined threshold as taught by Cordesses, Watry and Yuan without causing any further unexpected results because simulating real-world physical properties of materials and weather conditions is notoriously well-known and used for the purpose of making games seem more realistic. 
Re claim 12, Cordesses teaches in [0036] that a vehicle can comprise ‘a light sensor used by the air conditioning (which estimates the amount of sunlight coming through the glass, so as to compensate for this added energy when controlling the temperature inside the vehicle). This light sensor can be either used to compensate for the perceived temperature in the 3-D augmented reality system or as a light sensor, to modify the ambient light in a rendered scene.’ Cordesses also describes in [0066] that ‘The combination of sensor information may be used to infer a condition that triggers behavior and/or appearance of graphic entities.’ It would have been further obvious to one having ordinary skill in the art that, in light of Cordesses’ admission that data from a combination of sensors could be used to infer a condition used to affect the behavior and appearance of graphics, the temperature sensor used by both Cordesses and Goslin could have been used to cause the same change in ambient light in a rendered scene also described by Cordesses without causing any unexpected results, especially because this claimed feature is a design choice that is not claimed as solving any particular problem, serving a particular purpose, or providing a stated advantage. 
Re claims 13-14, refer to the discussion of the teaching references of Cordesses, Watry and Yuan above which are relied on to teach that depictions of scenes based on freezing properties of objects containing water are known in a game based on an external temperature sensor readings with respect to a predefined threshold. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-6, 8-15 and 21 have been considered but are moot because the new ground of rejection does not rely on any combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715